DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11, 13-14, 26-29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0012206 (Shaw)(previously cited) in view of U.S. Patent No. 5,873,841 (Brannon)(previously cited).
Shaw discloses a fluid sampling device for medical use, the fluid sampling device comprising:
a frontal attachment (the frontal attachment 34 of Shaw), the frontal attachment supporting a fluid collection needle (the needle 38 of Shaw) that projects forwardly from the frontal attachment; and
a needle retraction chamber (the retraction chamber 42 of Shaw) that is offset laterally from the fluid collection needle (the needle 38 of Shaw);
wherein the forwardly projecting fluid collection needle is rearwardly biased by a needle retraction mechanism (the needle retraction mechanism of Shaw) seated in the frontal attachment.
Shaw discloses that the device is used for collecting fluid in blood gas applications (paragraphs 0003, 0016, and 0025 of Shaw).  Brannon teaches the collection of blood samples 
Shaw discloses a connector housing 32 with a connector 48 for use in attaching a syringe (paragraph 0074 of Shaw).  Brannon discloses a syringe that can be used to collect blood samples in a vacuum tube (FIG. 4-5 and cols. 10-11 of Brannon).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the syringe of Brannon as the syringe of Shaw since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) it permits the collection of blood into tubes for analysis and/or (3) Shaw discloses that different types of syringe can be used (paragraph 0025 of Shaw) and Brannon discloses one such syringe.
With respect to claim 26, the combination teaches or suggests a fluid sampling device for medical use, the fluid sampling device comprising:
a body (the element 61 and the connector 48 of Shaw; the body 12, plunger assembly 20, and device 40 of Brannon) configured to receive and releasably support a fluid collection tube (the tube 60 of Brannon);
a fluid discharge needle (the needle 50 of Brannon) projecting rearwardly from the body, the fluid discharge needle being insertable through a stopper (the seal 62 of Brannon) disposed in a forwardly facing end of the fluid collection tube (the tube 60 of Brannon); 
a frontal attachment (the frontal attachment 34 of Shaw) to the body, the frontal attachment supporting a fluid collection needle (the needle 38 of Shaw) that projects 
a needle retraction chamber (the retraction chamber 42 of Shaw) that is offset laterally from the fluid discharge needle (the needle 50 of Brannon) when the fluid collection needle and the fluid discharge needle are coaxially aligned (compare FIG. 11 of Shaw with FIG. 4 or 5 of Brannon);
wherein the forwardly projecting fluid collection needle is rearwardly biased by a needle retraction mechanism seated in the frontal attachment (the needle retraction mechanism of Shaw including the shaft portion 74 and the spring 80 of Shaw); and
wherein the frontal attachment and the body are cooperatively configured to enable a user of the device to initiate relative sliding movement between the body and the frontal attachment to selectively reposition the body laterally relative to the frontal attachment following the use of the fluid sampling device for fluid sampling to coaxially align the rearwardly biased fluid collection needle with a forwardly facing opening into the needle retraction chamber, thereby allowing the needle retraction mechanism to drive the fluid collection needle rearwardly into the needle retraction chamber until the fluid collection needle no longer projects forwardly from the frontal attachment (FIG. 15 and paragraph 0082 of Shaw).

With respect to claim 8, the combination teaches or suggests that the fluid collection needle (the needle 38 of Shaw) is disposed in fluid communication with the needle holder (the shaft portion 74 of Shaw).
With respect to claim 9, the combination teaches or suggests that the fluid discharge needle is seated in the body (the needle 50 of Brannon is seated in the device 40 of Brannon).
With respect to claim 11, the combination teaches or suggests that the body is configured as a fluid collection tube holder (the combination of the element 61 and the connector 48 of Shaw, the body 12, plunger assembly 20, and device 40 of Brannon).
With respect to claim 13, the combination teaches or suggest that the fluid collection tube holder is a blood collection tube holder (the combination of the element 61 and the connector 48 of Shaw, the body 12, plunger assembly 20, and device 40 of Brannon holds the blood tube 60 of Brannon).
With respect to claim 14, the combination teaches or suggests that the body (the element 61 and the connector 48 of Shaw; the body 12, plunger assembly 20, and device 40 of Brannon) comprises a cylindrical receptacle (the device 40 of Brannon) configured to receive the fluid collection tube (the tube 60 of Brannon) into fluid communication with the fluid discharge needle (the needle 50 of Brannon).
With respect to claim 27, the combination teaches or suggests that the needle retraction mechanism comprises a compressed coil spring (the spring 80 of Shaw).

With respect to claim 29, the combination teaches or suggests that the needle cap (the needle cover 36 of Shaw) further comprises a locking arm (the locking arm 98 of Shaw) that is releasably engageable with the body to limit lateral repositioning of the body relative to the frontal attachment whenever the needle cap is releasably engaged with the frontal attachment (paragraphs 0073 and 0079 of Shaw).
With respect to claim 31, the combination teaches or suggests an elastomeric fluid seal that is coaxially aligned with the fluid discharge needle (the rubber seal 52 of Brannon).
With respect to claim 32, the combination teaches or suggests a flexible sheath disposed around the fluid discharge needle prior to receiving the fluid collection tube into fluid communication with the fluid discharge needle (the rubber seal 52 of Brannon).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Brannon, and further in view of U.S Patent Application Publication No. 2003/0171695 (Zurcher)(previously cited).
With respect to claim 3, the combination teaches the collection of blood samples.  Zurcher discloses that venipuncture needles collect blood (paragraphs 0007 and 0047-0048 of Zurcher). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the combination to collect blood samples using venipuncture needles since the combination requires a type of needle for blood collection and Zurcher discloses one such needle and/or it facilitates blood collection.  Thus, the combination teaches or .

Claims 3, 7-9, 11, 13-14, 26-29, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw, in view of WO 2005/076733 (Carmi)(previously cited), and further in view of Brannon.
Shaw discloses a fluid sampling device for medical use, the fluid sampling device comprising:
a frontal attachment (the frontal attachment 34 of Shaw), the frontal attachment supporting a fluid collection needle (the needle 38 of Shaw) that projects forwardly from the frontal attachment; and
a needle retraction chamber (the retraction chamber 42 of Shaw) that is offset laterally from the fluid collection needle (the needle 38 of Shaw);
wherein the forwardly projecting fluid collection needle is rearwardly biased by a needle retraction mechanism (the needle retraction mechanism of Shaw) seated in the frontal attachment.
Shaw discloses that the device is used for collecting fluid in blood gas applications (paragraphs 0003, 0016, and 0025 of Shaw).  Carmi teaches the collection of blood samples by withdrawing blood from a vein (abstract and pages 8-12 of Carmi).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the combination to collect blood samples from the vein since Shaw discloses the collection of fluids and Carmi teaches one such fluid and/or it permits the collection of blood samples for testing.    

Carmi discloses that the attachment element 72 is not in alignment with the needle 56 of Carmi.  Brannon discloses that the attachment element can be aligned with the needle (see the needle 50 relative to the attachment element 17 in FIGS. 4-5 and 7 of Brannon).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align the attachment element 72 with the needle 56 of Carmi since (1) it is a simple substitution of one known element for another to obtain predictable results, and/or (2) it provides more stable construction with its symmetry and /or (3) it is mere rearrangement of parts.
With respect to claim 26, the combination teaches or suggests a fluid sampling device for medical use, the fluid sampling device comprising:
a body (the element 61 and the connector 48 of Shaw; the attachment element 72, the barrel 52 and plunger 50 of Carmi) configured to receive and releasably support a fluid collection tube (the tube 54 of Carmi);

a frontal attachment (the frontal attachment 34 of Shaw) to the body, the frontal attachment supporting a fluid collection needle (the needle 38 of Shaw) that projects forwardly from the frontal attachment and that is longitudinally spaced-apart from and coaxially aligned with the fluid discharge needle (the needle 56 of Carmi as modified to be aligned) prior to and during use of the fluid sampling device for fluid sampling, wherein the frontal attachment slidably engages the body along an interface that is transverse to a linear fluid flow path through the coaxially aligned fluid collection needle and the fluid discharge needle (the alignment of the needle 38 of Shaw with the needle 56 of Carmi during use as per the 103 analysis; compare FIG. 11 of Shaw with FIG. 4 or 5 of Brannon); and
a needle retraction chamber (the retraction chamber 42 of Shaw) that is offset laterally from the fluid discharge needle (the needle 56 of Carmi) when the fluid collection needle and the fluid discharge needle are coaxially aligned (the alignment of the needle 38 of Shaw with the needle 56 of Carmi during use as per the 103 analysis; compare FIG. 11 of Shaw with FIG. 4 or 5 of Brannon);
wherein the forwardly projecting fluid collection needle is rearwardly biased by a needle retraction mechanism seated in the frontal attachment (the needle retraction mechanism of Shaw including the shaft portion 74 and the spring 80 of Shaw); and
wherein the frontal attachment and the body are cooperatively configured to enable a user of the device to initiate relative sliding movement between the body and the 
With respect to claim 3, the combination teaches or suggest that the fluid collection needle is a venipuncture needle that projects forwardly from the frontal attachment (the needle 38 of Shaw used to puncture a vein)
With respect to claim 7, the combination teaches or suggests that the needle retraction mechanism comprises a needle holder (the shaft portion 74 of Shaw) that is rearwardly biased in relation to the frontal attachment.
With respect to claim 8, the combination teaches or suggests that the fluid collection needle is disposed in fluid communication with the needle holder (the shaft portion 74 of Shaw).
With respect to claim 9, the combination teaches or suggests that the fluid discharge needle is seated in the body (the needle 56 of Carmi is seated in the barrel 52 and plunger 50 of Carmi).
With respect to claim 11, the combination teaches or suggest that the body is configured as a fluid collection tube holder (the barrel 52 and plunger 50 of Carmi of the combination of the element 61 and the connector 48 of Shaw and the attachment element 72, the barrel 52 and plunger 50 of Carmi).

With respect to claim 14, the combination teaches or suggests that the body (the element 61 and the connector 48 of Shaw and the attachment element 72, the barrel 52 and plunger 50 of Carmi) comprises a cylindrical receptacle (the barrel 52 or plunger 50 of Carmi) configured to receive the fluid collection tube (the tube 54 of Carmi) into fluid communication with the fluid discharge needle (the needle 56 of Carmi).
With respect to claim 27, the combination teaches or suggests that the needle retraction mechanism comprises a compressed coil spring (the spring 80 of Shaw).
With respect to claim 28, the combination teaches or suggests a needle cap (the needle cover 36 of Shaw) that is releasably engageable with the frontal attachment.
With respect to claim 29, the combination teaches or suggests that the needle cap (the needle cover 36 of Shaw) further comprises a locking arm (the locking arm 98 of Shaw) that is releasably engageable with the body to limit lateral repositioning of the body relative to the frontal attachment whenever the needle cap is releasably engaged with the frontal attachment (paragraphs 0073 and 0079 of Shaw).
With respect to claim 31, the combination teaches or suggests an elastomeric fluid seal that is coaxially aligned with the fluid discharge needle (the rubber seal 58 of Carmi).
With respect to claim 32, the combination teaches or suggests a flexible sheath disposed around the fluid discharge needle prior to receiving the fluid collection tube into fluid communication with the fluid discharge needle (the rubber seal 58 of Carmi).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw, in view of Carmi, and further in view of Brannon, and further in view of Zurcher.
The combination teaches or suggest a cylindrical receptacle (the barrel 52 of Carmi) and a needle retraction chamber (the retraction chamber 42 of Shaw).  Zurcher discloses that such components may share a common wall (FIG. 1 of Zurcher).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such a common wall to make the device more compact and sturdy.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 7-9, 11, 13, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,000,217 (the ‘217 patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to claim 26, claim 1 of the ‘217 patent contains a fluid sampling device for medical use, the fluid sampling device comprising:
a body configured to receive and releasably support a fluid collection tube (“blood collection tube holder configured for use with a stoppered blood collection tube to draw and collect blood, the blood collection tube holder comprising: a molded plastic body” of claim 1 of the ‘217 patent);

a frontal attachment to the body (“a discharge needle displacement member slidably engaging the body and further comprising a rearwardly projecting needle retraction chamber and a touch surface), the frontal attachment supporting a fluid collection needle that projects forwardly from the frontal attachment (“two spaced-apart, oppositely facing, coaxially aligned needles held inside the body…a forwardly projecting venipuncture needle held by a rearwardly biased needle holder” of claim 1 of the ‘217 patent) and that is longitudinally spaced-apart from and coaxially aligned with the fluid discharge needle prior to and during use of the fluid sampling device for fluid sampling (“two spaced-apart, oppositely facing, coaxially aligned needles held inside the body, wherein the first needle is a forwardly projecting venipuncture needle held by a rearwardly biased needle holder and the second needle is a rearwardly facing fluid discharge needle held by a second needle holder” of claim 1 of the ‘217 patent), wherein the frontal attachment slidably engages the body along an interface that is transverse to a linear fluid flow path through the coaxially aligned fluid collection needle and the fluid discharge needle (“a discharge needle displacement member slidably engaging the body and further comprising a rearwardly projecting needle retraction chamber and a touch surface, wherein the discharge needle displacement member is selectively repositionable, following use of the blood collection tube holder to draw and collect blood, in a direction 
a needle retraction chamber that is offset laterally from the fluid discharge needle when the fluid collection needle and the fluid discharge needle are coaxially aligned (“a rearwardly projecting needle retraction chamber and a touch surface, wherein the discharge needle displacement member is selectively repositionable, following use of the blood collection tube holder to draw and collect blood, in a direction transverse to a fluid flow path through the blood collection tube holder by an application of manual pressure to the touch surface to displace the fluid discharge needle laterally relative to the venipuncture needle and to coaxially align the rearwardly biased needle holder with the needle retraction chamber to initiate retraction of the venipuncture needle” of claim 1 of the ‘217 patent);
wherein the forwardly projecting fluid collection needle is rearwardly biased by a needle retraction mechanism seated in the frontal attachment (“a rearwardly biased needle holder” of claim 1 of the ‘217 patent); and
wherein the frontal attachment and the body are cooperatively configured to enable a user of the device to initiate relative sliding movement between the body and the frontal attachment to selectively reposition the body laterally relative to the frontal attachment following the use of the fluid sampling device for fluid sampling to coaxially align the rearwardly biased fluid collection needle with a forwardly facing opening into 
With respect to claim 3, claim 1 of the ‘217 patent contains wherein the fluid collection needle is a venipuncture needle that projects forwardly from the frontal attachment (“a forwardly projecting venipuncture needle” of claim 1 of the ‘217 patent).
With respect to claim 7, claim 1 of the ‘217 patent contains wherein the needle retraction mechanism comprises a needle holder that is rearwardly biased in relation to the frontal attachment (“a rearwardly biased needle holder” of claim 1 of the ‘217 patent).
With respect to claim 8, claim 1 of the ‘217 patent contains wherein the fluid collection needle is disposed in fluid communication with the needle holder (“a rearwardly biased needle holder” of claim 1 of the ‘217 patent).
With respect to claim 9, claim 1 of the ‘217 patent contains wherein the fluid discharge needle is seated in the body (“two spaced-apart, oppositely facing, coaxially aligned needles held inside the body, wherein the first needle is a forwardly projecting venipuncture needle held by a 
With respect to claim 11, claim 1 of the ‘217 patent contains wherein the body is configured as a fluid collection tube holder (“blood collection tube holder” of claim 1 of the ‘217 patent).
With respect to claim 13, claim 1 of the ‘217 patent contains wherein the fluid collection tube holder is a blood collection tube holder (“blood collection tube holder” of claim 1 of the ‘217 patent).

Claims 14, 19, and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘217 patent in view of Zurcher.
With respect to claims 14, 19, and 32, claim 1 of the ‘217 patent requires a rearwardly projecting needle retraction chamber and a cylindrical cavity inside the body.   Zurcher discloses that such components may share a common wall (FIG. 1 of Zurcher) and that the cylindrical cavity receives the fluid collection tube (FIG. 1 of Zurcher).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such a common wall to make the device more compact and sturdy.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cylindrical cavity to receive the fluid collection tube since it would protect the tube.
With respect to claim 31-32, claim 1 of the ‘217 patent includes a fluid discharge needle.  Zurcher discloses an elastomeric fluid seal or sheath that is coaxially aligned with the fluid discharge needle (the seal 52 of Zurcher) that is disposed around the fluid discharge needle prior to receiving a fluid collection tube into fluid communication with the fluid discharge needle (the 
 
Claims 27-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘217 patent in view of Shaw.
With respect to claim 27, claim 1 of the ‘217 patent requires a needle retraction mechanism.  Shaw discloses that such a mechanism uses a compressed spring (the spring 80 of Shaw).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the compressed spring of Shaw as part of the needle retraction mechanism of claim 1 of the ‘217 patent since a retraction mechanism is required and Shaw teaches one such mechanism.
With respect to claims 28-29, Shaw teaches a needle cap (the needle cover 36 of Shaw) that is releasably engageable with the frontal attachment in which the needle cap comprises a locking arm (the locking arm 98 of Shaw) that is releasably engageable with the body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the needle cap of Shaw so as to prevent premature interaction with the needle of claim 1 of the ‘217 patent.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the needle cap of Shaw with its locking arm 98 so as to restrict relative sliding movement prior to removal of the needle cap (paragraph 0079 of Shaw).

Response to Arguments
The Applicant’s arguments filed 10/20/2021 have been fully considered.
Claim objections
In view of the claim amendments filed on 10/20/2021, the claim objections are withdrawn.
Prior art rejection based on Shaw and Brannon
The Applicant asserts:

    PNG
    media_image1.png
    174
    802
    media_image1.png
    Greyscale

This argument is not persuasive.  The combination of Shaw and Brannon is obvious because (I) Shaw discloses the collection of fluids and Brannon teaches one such fluid and/or it permits the collection of blood samples for testing; (II) Shaw discloses a connector housing 32 with a connector 48 for use in attaching a syringe (paragraph 0074 of Shaw); (III) Brannon discloses a syringe that can be used to collect blood samples in a vacuum tube (FIG. 4-5 and cols. 10-11 of Brannon); and (IV) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the syringe of Brannon as the syringe of Shaw since (1) it is a simple substitution of one known element for another to obtain predictable results and/or (2) it permits the collection of blood into tubes for analysis and/or (3) Shaw discloses that different types of syringe can be used (paragraph 0025 of Shaw) and Brannon discloses one such syringe.  The combination of Shaw and Brannon teaches or suggests all the features of claim 26, as outlined above.  Since the elements of claim 26 are not being used as a template to fashion the combination of Shaw and Brannon, it is not relevant that claim 26 
The Applicant asserts:

    PNG
    media_image2.png
    218
    805
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    348
    803
    media_image3.png
    Greyscale

These arguments are not persuasive.  The issue that claim 26 does not recite “a syringe” has been addressed above.  With respect to the statement “The frontal attachment of the invention can also be used with needles and syringes of different and varying gauges and sizes without special modification” of paragraph 0025 of Shaw, this statement is referring to the fact that the frontal attachment does not need special modification with the different types and sizes of needles.  It is not teaching away from the type of needle of Brannon, either implicitly or explicitly.  Finally, it would have been obvious to simply insert the body 12 of Brannon at hub 17 into the connector 48 of Shaw so as to use the syringe of Brannon as the syringe of Shaw.
The Applicant asserts:

    PNG
    media_image4.png
    353
    801
    media_image4.png
    Greyscale

These arguments are not persuasive.  To simply insert the body 12 of Brannon at hub 17 into the connector 48 of Shaw so as to use the syringe of Brannon as the syringe of Shaw is a simple substitution of one known element for another and would not be too “complicated” for one of ordinary skill in the art to understand, contemplate, or find obvious.
The Applicant asserts:

    PNG
    media_image5.png
    320
    807
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    74
    796
    media_image6.png
    Greyscale

These arguments are not persuasive.  The body of the combination is combination of the element 61 and the connector 48 of Shaw with the body 12, plunger assembly 20, and device 40 of Brannon.
As to the assertion of impermissible hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the claims were not used as a template for fashioning the combination of Shaw and Brannon, as outlined above.
With respect to claims 7-8, 11, 13, 27-29, and 31-32, these claims are properly rejected because claim 26 was properly rejected, as outlined above, and the prior art teaches or suggest these features.
With respect to claim 14, this rejection of this claim has been altered, thus rendering the Applicant’s argument with respect to this claim moot.  Also, this claim is properly rejected because claim 26 was properly rejected, as outlined above, and the prior art teaches or suggest these features.
Prior art rejection based on Shaw, Brannon, and Zurcher
With respect to claim 3, this claim is properly rejected because claim 26 was properly rejected, as outlined above, and the prior art teaches or suggest these features. Also, the combination of Shaw and Brannon do not have the deficiencies alleged by the Applicant.
With respect to the piecemeal analysis of the references of Shaw, Brannon, and Zurcher, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant asserts:

    PNG
    media_image7.png
    621
    797
    media_image7.png
    Greyscale

This argument is not persuasive.  The whole premise on the argument is based on a rejection to which the Examiner did not make.  The configuration that the Applicant describes was not proposed by the Examiner.  As such, the Applicant’s argument is not commensurate with the rejection.  
The Applicant asserts:

    PNG
    media_image8.png
    214
    802
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    489
    804
    media_image9.png
    Greyscale

These arguments, with exception of the last sentence of the above passage, are not persuasive since it is not commensurate with the rejection.  The rejection is based on the combination of Shaw, Brannon, and Zurcher.  Shaw discloses the frontal attachment and Brannon discloses the fluid discharge needle.  The combination of Shaw and Brannon discloses the alignment of the needle 38 of Shaw with the needle 50 of Brannon during use.  Zurcher is used to disclose that venipuncture needles collect blood (paragraphs 0007 and 0047-0048 of Zurcher). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the combination to collect blood samples using venipuncture needles since the combination requires a type of needle for blood collection and Zurcher discloses one such needle and/or it facilitates blood collection.  Thus, the combination teaches or suggest that the fluid collection needle is a venipuncture needle that projects forwardly from the frontal attachment. With respect to the last sentence of the above passage, the combination of Shaw, Brannon, and Zurcher discloses a fluid sampling device for medical use with a frontal attachment that slidably engages the body along an interface that is transverse to both a fluid collection needle and the fluid discharge needle, as outlined above.
Prior art rejection based on Shaw, Carmi, and Brannon
The Applicant asserts that Shaw does not teach a fluid sampling device of medical use.  The Examiner respectfully disagrees.  The title of the document itself is “Medical Device” and Shaw discloses the fluid sampling application of such a device in, for example, paragraphs 0003, 0016, 0024-0025, 0081, and 0088.
The Applicant asserts that each of Shaw, Carmi, and Brannon individually do not teach all the features of claim 26.  This argument is not persuasive since claim 26 is rejected based on the combination of Shaw, Carmi, and Brannon.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant poses the question of what is the syringe of Carmi and what are the known elements. The answer is that all the elements in FIG. 2-3 of Carmi with the exception of element 60 are considered to be the syringe and the known elements to be used in the assembly of Shaw such that the element 72 of Carmi is inserted into the connector 48 of Shaw. 
The Applicant asserts:

    PNG
    media_image10.png
    78
    803
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    138
    807
    media_image11.png
    Greyscale

 As to this point in the analysis, Shaw discloses a connector housing 32 with a connector 48 for use in attaching a syringe (paragraph 0074 of Shaw).  Carmi discloses a syringe that can be used to collect blood samples in a vacuum tube (all the elements in FIG. 2-3 with the 
The Applicant asserts:

    PNG
    media_image12.png
    243
    805
    media_image12.png
    Greyscale

The Applicant is referring to a typographical error in the rejection that has now been fixed.  With respect to the statement “The frontal attachment of the invention can also be used with needles and syringes of different and varying gauges and sizes without special modification” of paragraph 0025 of Shaw, this statement is referring to the fact that the frontal attachment does not need special modification with the different types and sizes of needles.  Carmi discloses a syringe that can be used to collect blood samples in a vacuum tube (all the elements in FIG. 2-3 with the exception of element 60 of Carmi; see pages 8-12 of Carmi).  According to one of the rationales, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the syringe of Carmi as the syringe of Shaw since Shaw discloses that different types of syringe can be used (paragraph 0025 of Shaw) and Carmi discloses one such syringe.
The Applicant asserts:

    PNG
    media_image13.png
    378
    807
    media_image13.png
    Greyscale

The arguments are not persuasive.  The alignment of the attachment element 72 of Carmi with the needle 56 of Carmi does not change the positions of the needle retraction mechanism or the needle retraction chamber of the combination.  The combination of Brannon and Zurcher is not a rejection made the Examiner.  The fact that the Applicant can come up with a combination of references different from the Examiner does not render the combinations set forth by the Examiner non-obvious.  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align the attachment element 72 with the needle 56 of Carmi since (1) it is a simple substitution of one known element for another to obtain predictable results, and/or (2) it provides more stable construction with its symmetry and /or (3) it is mere rearrangement of parts.
The Applicant asserts:

    PNG
    media_image14.png
    140
    812
    media_image14.png
    Greyscale

This argument is not persuasive since the combination of Shaw, Carmi, and Brannon is merely an alternative grounds of rejection.  
Prior art rejection based on Shaw, Carmi, Brannon, and Zurcher
With respect to the prior rejection of claim 19, the Applicant asserts that Zurcher does not make up for the deficiencies of Shaw, Carmi, and Brannon. This argument is not persuasive since the combination of Shaw, Carmi, and Brannon does not have the deficiencies alleged by the Applicant.
Double Patenting
In view of the terminal disclaimer filed on 6/15/2021, the double patenting rejections based on U.S. Patent No. 10,568,554 is withdrawn.
There are new grounds of double patenting rejection based on U.S. Patent No. 11,000,217.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791